DETAILED ACTION
This Office Action is in response to Amendment filed 4-21-22.  Claims 21-40 are presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
Claims 21-40 of instant application 16/989,688 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-20 ofUS Patent 10/742,754. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-20 of US Patent 10/742,754 contain the limitations of claims 21-40 of the instant application ‘688 and as such the ‘754 patent application anticipates claims 21-40 of the '688 instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 30-34, 38-40 are rejected under 35 USC 103 as being unpatentable over Hluchyj et al. (hereinafter "Hlu", US Patent Publication 2013/0232210 A1) in view of Vaughan (US Patent Publication 2014/0047431 A1).

As per claim 21, 30, Hlu discloses A method and network computer system for operating a node of a network computer system, the method comprising: 
Receiving content requests from a plurality of end user devices for first content (paragraphs [0008, 0012, 0043], Proxy server receives client requests); 
Receiving the first content from another node of the networked computer system (paragraphs [0008,0012-13, 0047-48], The second server/web server provides the requested content);
Responsively providing the first content for delivery to the end user devices (paragraphs [0045, 0048]);
Processing the content requests to determine edge state that corresponds to the content requests (paragraphs [0021, 0046, 0064], Requests are analyzed to determine how its to be handled according to ingress and routing policies);
Transferring information related to the edge state for delivery to at least one other node of the network computer system for handling of content requests received at the at least one other node (paragraphs [0022, 0046, 0064-65]). 
Hlu does not explicitly disclose:
Processing the content requests to determine edge state that corresponds to content requests and persists in the node over more than one content request.
However, in an analogous art, Vaughan teaches receiving a persistent connection request from a client.  The persistent connection remain open during and beyond the game duration (paragraphs [0024-26]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Vaughan’s persistent request in Hlu’s system enabling the client and gaming system to exchange information during a game, on-demand, and in realtime.

As per claims 22, 31, Hlu discloses The method of claim 21, wherein processing the content requests to determine the edge state comprises identifying, in the cache node, metrics associated with at least the content requests of the end user devices to establish the edge state (paragraph [0064]).

As per claims 23, 32, Hlu discloses The method of claim 22, wherein the metrics comprise at least one of a geographic location associated with the end user devices, a network address associated with the content requests for the end user devices, a type of content browser application employed by the end user devices to issue the content requests, a version of the content browser application, and identities of at least one browser plug-in element associated with the content browser application (paragraph [0064]). 

As per claims 24, 33, Hlu discloses The method of claim 21, further comprising: 
determining further content requests received at the cache node as being associated with ones of the end user devices based on at least the edge state (paragraph [0025]). 

As per claims 25, 34, Hlu discloses The method of claim 21, further comprising: 
tracking activity of the end user devices for further content requests received at the cache node based at least on the edge state (paragraph [0040]). 
25Docket No. 683.0031
As per claims 29, 38-40, Hlu discloses The method of claim 1, further comprising: 
in the cache node, receiving further information related to the edge state that is transferred by the at least one other cache node, wherein the further information corresponds to activity of the end user devices at the at least one other cache node (paragraph [0066]); 
incorporating the further information into the edge state for handling the content requests received at the cache node for the end user devices (paragraph [0068]). 

Allowable Subject Matter
Claims 26-28 are allowed.
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

26Docket No. 683.0031					
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2022

/BARBARA B Anyan/Primary Examiner, Art Unit 2457